Citation Nr: 1536680	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for an anxiety disorder.  

2.  Entitlement to an increased evaluation in excess of 10 percent for mechanical cervical muscle strain for the period up to October 18, 2012 ("neck disability"). 

3.  Entitlement to an increased evaluation in excess of 20 percent for mechanical cervical muscle strain for the period after October 19, 2012 ("neck disability"). 

4.  Entitlement to an increased evaluation in excess of 20 percent for low back strain ("back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1979 to May 2000.  

This matter comes to the Board of Veterans Appeals (Board) from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

During the pendency of the appeal, the RO granted an increased 20 percent evaluation for the Veteran's neck disability effective October 19, 2012.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased initial, staged disability rating remains on appeal.

The Veteran was assigned separate evaluations for the radiculopathy of the bilateral extremities in a March 2014 rating decision.  This rating decision granted a 10 percent evaluation for each leg effective February 12, 2014.  The Veteran has not appealed the evaluation assigned or the effective date of the award.  Accordingly, the issue of the evaluation for radiculopathy of the right lower extremity is not before the Board.

After the issuance of the November 2012 Statement of the Case, additional evidence was received in February 2014 and February 2015.  In a July 2015 statement, the Veteran's representative waived RO consideration of this evidence. 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's anxiety is manifested by symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's neck disability for the period up to October 18, 2012 was manifested by subjective complaints of pain on physical activity; stiffness; constant achy pain in the neck and shoulder; and occasional numbness or tingling in his thighs bilaterally.  There is no objective evidence of limitation of flexion of 15 to 30 degrees; favorable ankylosis of the cervical spine; incapacitating episodes; bowel or bladder dysfunction.  

3.  The Veteran's neck disability for the period of October 19, 2012 to the present was manifested by subjective complaints of pain on physical activity, stiffness, constant achy pain in the neck, and occasional numbness or tingling in his arms bilaterally and limitation of flexion to less than 30 degrees.  There is no objective evidence of favorable ankylosis of the cervical spine, incapacitating episodes, or bowel or bladder dysfunction, or limitation of flexion to 15 degrees or less.  

4.  The Veteran's back disability is manifested by subjective complaints of pain on physical activity with objective evidence of limitation of motion, and pain on movement; without evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the lumbar spine.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 30 percent for anxiety have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an evaluation, for the period prior to October 18, 2012, in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).

3.  The criteria for an evaluation, for the period of October 19, 2012 to the present, in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).

4.  The criteria for an evaluation in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Anxiety 

The Veteran asserts entitlement to an increased evaluation for his service connected disability of anxiety.  The Veteran is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411(2014).  

Under this diagnostic code, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under the 9411 diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014).  The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an increased evaluation for his service connected anxiety disorder.  See Fenderson, 12 Vet. App. 119.  

An increased rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptoms have worsened and his current disability picture does not more closely approximate a 50 percent evaluation.  The Board acknowledges the Veteran's statements that he believes his condition has worsened and that his anxiety attacks have increased in frequency.  However, the evidence of record to include a VA examination and his mental health treatment notes does not support this contention.  The examiner reported that the Veteran reported at his examination that he is much more even tempered, with an increase in his frustration tolerance, and he has noticed a marked decrease in the frequency and intensity of his panic attacks.  The Veteran denied any severe mood swings, suicidal or homicidal ideations.  Lastly, he reported that all is well.  

The Veteran underwent a VA Mental Examination to evaluate the current severity of this service connected anxiety disorder in January 2012.  At this examination, his diagnosis of a generalized anxiety disorder was continued with global assessment of functioning (GAF) score of 60.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although functioning satisfactorily with normal routine behaviors, self-care and conversation. 

The Veteran reported to the examination well groomed and oriented in all spheres.  His attention and concentration were intact.  He described himself as feeling anxious, a little sad, but not depressed, and a little upset with work, but not angry.  His insight and judgment were intact.  His memory for remote, recent, and immediate events was intact.  The Veteran reported to the examiner that his anxiety has been getting worse at work, in traffic jams, and taking elevators.  He reported that he knows the domino effect and how talk himself down most of the time, and he is aware there are certain things that trigger his anxiety.  Veteran reported that he is currently taking online classes because he is worried that his physical conditions will eventually prevent him from performing his current employment.  

As evidence to support his claim, the Veteran submitted copies of his regularly scheduled VA monthly psychiatric appointments.  In December 2011, he reported that he is much more even tempered, with an increase in his frustration tolerance and a marked decrease in the frequency and intensity of his panic attacks.  However, he was still unable to consistently identify triggers.  In all he reported that he was well.  

The Veteran's grooming and hygiene were fair.  He presented with good eye contact, normal and responsive facial expressions.  His attitude was cooperative, with a normal mood and an appropriate affect.  The Veteran's speech was relevant, spontaneous with a logical and goal-directed thought process.  He had a GAF score of 60.  The Veteran consistently had GAF scores between 65-59 between 2010-2011 and his treatment reports are consistent with no real apparent change.  He discusses marital issues, work issues, sleep problems and generalized anxiety with his therapist once a month.  

In February 2012, he reported that he was experiencing increased stress because his wife had a car accident and received a DWI and this incident caused him to stay in bed one day.  He reported that since that time he has felt perky and fine.  He stated that his anxiety is a little higher but controllable.  Lastly, he stated that he would like an increased evaluation for his anxiety so he can stop working his current job and move to a desk job.  At this time, his GAF was 60.  At this examination, the Veteran was on time for his appointment, presented with good grooming and hygiene and normal motor behavior.  He had good eye contact with normal and responsive facial expressions.  His attitude was cooperative.  

VA records since 2012 continue to reflect the Veteran was followed by mental health.  He was never described as suicidal or homicidal and never felt to be a threat to himself or others.  He frequently was described as friendly.  Attitude was generally noted to be pleasant and cooperative and eye contact was maintained.  Speech was never inappropriate.  Thought process was always described as linear and goal-directed.  Insight and judgment were good.  The main thing that varied was his mood which fluctuated between neutral, depressed, euthymic, anxious.  Affect was frequently congruent with mood.  Significantly, in August 2012, the Veteran reported medication made him antsy and nervous and his wife could make him depressed; however he also described getting alone fine with his wife and noted they were planning a vacation.  He also explained certain situations made him feel down.  In February 2013 he indicated his mood and energy level improved since starting a different medication.  Depressive symptoms also were reduced in frequency and intensity and his motivation had improved some.  He still described crying bouts with no specific reason.  Work was unchanged but he described an improved relationship with his supervisor.  A January 2014 record noted the Veteran seemed mentally stable.  A March 2014 VA record noted the Veteran came to the session without much change but did describe anxiety attacks occurring more frequently and lasting longer.  A May 2014 record noted that the Veteran was in good spirits.  He indicated he slept well with medication and anxiety was well-controlled.  A July 2014 VA record noted the Veteran was sad his wife did not go on a recent vacation with him.  A September 2014 record noted the Veteran was struggling with work, sleep and pain.  He was worried he could be fired from his job and this affected his sleep.  

The symptoms reflected by his January 2012 VA mental health examination as well as his mental health treatment notes reflects symptoms that more closely approximate a 30 percent evaluation.  All the evidence suggest that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although, generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran did not present symptoms that would more closely approximate a 50 percent evaluation to include:  reduced reliability and productivity; flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short term and long term memory; forgetting to complete task; impaired judgement; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the Veteran's primary symptoms of his disability are generalized anxiety with the occasional panic attack in the car or riding elevators.  The Veteran also has increased anxiety regarding his current employment.  He has repeatedly told examiners and treatment providers that he is unsure of how much longer he will be able to maintain his current employment because it is so physically demanding.  He stated that he is currently involved in the VA's vocational rehabilitation program as well as taking educational courses so he can move into a different field.  See VA Mental Health Treatment Notes from 2012-2010.  However, the Veteran has been working as a military airplane mechanic since he joined the military, is currently serving in the same position as a civilian, and he has not had any occupational problems other than his mild anxiety in confined spaces and his ongoing physical limitations.  This leads the Board to conclude that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 30 percent evaluation.  

The Veteran's GAF score was reported as 60 at his VA examination in January 2012.  His Mental Health treatment notes put his GAF scores between 59-65 between 2010 and 2012.  Scores of 51-60 represent "moderate" symptoms and scores between 61-70 represent "mild" symptoms.  See DSM V.  Therefore, the Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation of 30 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.

Furthermore, the symptoms the Veteran does have are not of such nature or severity that they resulted in occupational or social impairment with reduced reliability and productivity.  For example, VA treatment records described symptoms of depressed mood, difficulty sleeping and anxiety but also reflected he was no a risk to himself or others, was described as friendly and socially appropriate.  He was often noted to be cooperative and at times even described as having symptoms at baseline.  VA records consistently described him as cooperative with no abnormalities of speech or thought content, insight or judgement.  They reflect he was able to travel, had a relationship with his spouse and helped care for his sister in law.  In other words, these records do not reflect social impairment to the extent contemplated by the higher evaluation.  As a result, a 50 percent evaluation is not warranted, as there is no evidence of the Veteran having social and occupational impairment with reduced reliability and productivity.  There is no evidence indicating any of the symptomatology contemplated by a 50 percent evaluation. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Neck Disability 

In December 2011, the Veteran filed a claim for an increased rating for his service connected neck disability.  In December 2012, the Veteran received an increase from 10 to 20 percent from the RO effective October 19, 2012.  However, since the 20 percent increase does not represent the maximum evaluation for the Veteran's disability, the Board will review the entire period on appeal to determine if the Veteran is entitled to a higher rating or a staged rating at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limitation of motion of the neck is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5237 pertaining to cervical strain.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion on the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension, is zero to 45 degrees, and left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's cervical spine has been evaluated as 20 percent disabling from October 19, 2012 and prior to that date was evaluated as 10 percent disabling.  The Board has found no evidence of record that would warrant an evaluation for a higher rating prior to his VA examination in October 2012.  The RO granted an increase to 20 percent because there was sufficient evidence that the Veteran had limitation of flexion of the cervical spine not greater than 30 degrees.  As such the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating greater than 10 percent for the period prior to October 18, 2012 and the preponderance of the claim is against an evaluation higher than 20 percent for the period of October 19, 2012 to the present.  

In January 2012, the Veteran underwent a VA examination to evaluate the severity of his service connected neck disability.  The Veteran's diagnosis of musculoligamentous neck pain was continued.  The Veteran reported flare-ups that impact the function of his neck.  He reported that the pain medication of oxycodone and morphine dulls the pain at work, but he still has breakthrough pain.  The Veteran felt that his pain medication was not lasting as long as it previously did.  The pain was more constant and occurs on a daily basis.  He states that flare-ups occur once a week lasting about three hours with severe pain.  Aggravating factors include: activities at work; climbing on an aircraft; working on cement; descending and ascending stairs; and excessive walking.  He uses a cane to help walking daily, but he is not allowed to use this cane at work.  The cane helps relieve some pressure in his neck. 

His range of motion measurements at this examination were the following: forward flexion was to 40 degrees with pain on motion beginning at 35 degrees; extension to 40 degrees with pain on motion beginning at 40 degrees; right lateral flexion to 30 degrees with pain on motion beginning at 30 degrees; left lateral flexion to 40 degrees with pain on motion beginning at 40 degrees; right lateral rotation to 65 degrees with pain on motion beginning at 60 degrees; left lateral rotation to 65 degrees with pain on motion beginning at 65 degrees.  The Veteran was able to perform repetitive use testing with no additional limitations in range of motion of the neck after such testing.  Total range of motion of the cervical spine was 270 with the normal range of 340 degrees. 

The examiner did not report any functional loss or functional impairment of the cervical spine.  There was no localized tenderness or pain to palpitation for joints or soft tissue.  The Veteran has no guarding or muscle spasms.  Muscle strength testing was normal with no evidence of muscle atrophy.  The examiner performed reflex and sensory testing and the results were normal.  There was no evidence of radicular pain or any other signs of symptoms of radiculopathy.  No neurologic abnormalities were noted and there was no evidence that the Veteran had intervertebral disc syndrome or incapacitating episodes.  

Imaging studies were not performed and there is no diagnosis for arthritis.  The examiner noted the Veteran missed a few days of work in the past year caused by his neck disability.

The Veteran underwent another VA examination in October 2012 for his neck disability.  The Veteran's diagnosis of musculoligamentous neck pain was continued.  The Veteran did not report any incidents of flare-ups that impact the function of the neck.  His range of motion measurements at this examination were the following: flexion to 25 degrees with pain on motion beginning at 25 degrees; extension to 35 degrees with pain on motion beginning at 35 degrees; right and left lateral flexion were to 40 degrees bilaterally with pain on motion beginning at 40 degrees bilaterally; right lateral rotation to 50 degrees with pain on motion beginning at 50 degrees; and left lateral rotation was to 60 degrees with pain on motion beginning at 60 degrees.  The Veteran had a total range of motion of 250 degrees.  

The Veteran was able to perform repetitive testing and there was no objective evidence of any additional limitation in range of motion of his neck following this testing.  There was objective evidence of functional loss or functional impairment of the neck manifested by less movement than normal and pain on movement.  There was no localized tenderness or pain to palpitation for joint or soft tissue of the thoracolumbar spine.  There was no evidence of guarding or muscles spasms.  Muscle strength testing was normal with no evidence of muscle atrophy.  The examiner performed reflex and sensory testing and the results were normal.  There was no evidence of radicular pain or any other signs of symptoms of radiculopathy.  No neurologic abnormalities were noted and there was no evidence that the Veteran had intervertebral disc syndrome or incapacitating episodes.  

Imaging studies were not performed and there is no diagnosis for arthritis.  The examiner noted the Veteran missed one day of work in the past year caused by his neck disability.  The Veteran works as an aircraft mechanic.  The Veteran has been prescribed oxycodone and morphine to manage his pain.  

The Veteran submitted chiropractic treatment notes from the Bellevue Chiropractic Center for his back and neck.  A treatment note from January 2010 states that the Veteran's condition remained unchanged but has exhibited some improvement.  Through chiropractic treatment, muscular spasms had lessened by 60 percent and pain to palpitation had lessened by 70 percent.  Additionally, a 40 percent improvement of mobility had been noted.  It was recommended that the Veteran remain on the same pain management and to reduce his visits.  He had the same report in February 2010.  By May 2010, the Veteran had experienced a 40 percent gain in range of motion as well.  The Veteran's improvement continued well into 2011; whereby in August 2011 it was reported that he has a 60 percent spasm reduction, a 70 percent reduction in tenderness and a 50 percent increase in mobility.  Treatment notes for the Bellevue Chiropractic Center end in March 2012 with an assessment of with continued progress including a 60 percent increase in joint mobility.  

As further evidence to support his claim, the Veteran submitted treatment notes from Dr. P at Advanced Pain Solutions from January and February 2009.  The Veteran presented with neck pain that began 10 years prior.  He had undergone physical therapy about 6 months prior to this examination.  The Veteran reported that TENS units applications, chiropractic care, as well as trigger point injections, all provide some relief.  He was on Tylenol no. 3 and acetaminophen at the time of the examination. 

He reported that the pain was localized over the right posterior neck and the top of the right shoulder blade.  He characterized the pain as continuous and sharp with numbness in the left thigh.  He denied bowel or bladder dysfunction.  He admitted to the occasional sleep interference due to pain, but denied any anxiety or depression relative to his pain.  

Dr. P continued the Veteran's diagnosis of multi-level mild degenerative disk disease as well as some left neural foraminal narrowing at L3-4 and L4-5, based on MRI results from 10/2008.  He was diagnosed with myofascial pain syndrome and cervicalgia and Dr. P recommened that the Veteran continue with his trigger point injections.  

In January 2009, the Veteran underwent a right cervical medial branch block.  By February 2009, he reported that he had experienced an 80 percent reduction in his pain.  He reported that he continued to have headaches that are controlled with Tylenol.  

For the period up to October 18, 2012, there is no evidence of record that would warrant a higher rating.  There is no evidence of limitation of flexion of the cervical spine not greater than 30 degrees.  Specifically, his examination has cervical flexion to 35 degrees limited by pain.  There was no evidence of a combined range of motion to less than 170 degrees; specifically, the total range of motion at this January examination was 270 degrees.  Lastly, there was no evidence of an abnormal gait or an abnormal spinal contour.  

For the period of October 19, 2012 to the present, there is no evidence of record that would warrant a rating higher than 20 percent.  Forward flexion of the cervical spine is not limited to 15 degrees or less and no evidence of favorable ankylosis of the entire cervical spine.  

The Board has considered the Veteran's complaints of pain in his neck; as well as, flare-ups particularly on physical activity.  The Veteran further reports that his chiropractic visits as well as regular massage make the pain more bearable and increase his range of motion.  See September 2012 VA-9.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the cervical spine to less than those levels discussed above and does not therefore serve as a basis for an evaluation in excess of 10 percent for the period prior to October 18, 2012 and does not serve as a basis for an evaluation in excess of 20 percent for the period after October 19, 2012 for manifestations of his neck disability.  In other words, even considering the Veteran's limitation of motion, pain on motion, functional loss of his neck and flare-ups, the evidence fails to reflect that such factors result in functional loss, any additional limitation due to pain does not more nearly approximate a finding of favorable ankylosis nor does the record show that the Veteran limitation of forward flexion to 15 degrees or less at any point during the appeal period.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board considered whether the evidence of record demonstrated entitlement to a rating under Diagnostic Code 5243 (pertaining to intervertebral disc syndrome).  However, a higher rating is not warranted.  There is nothing of record evidencing incapacitating episodes, at any point during the Veteran's appeal caused by the Veteran's neck disability.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1). 

The preponderance of the evidence is therefore against an evaluation in excess of 10 percent for the period prior to October 18, 2012 for his service-connected neck disability under the range of motion and incapacitating episodes based criteria.  Further, the preponderance of the evidence is also against an evaluation in excess of 20 percent for the period after October 19, 2012 for his service-connected neck disability under the range of motion and incapacitating episodes based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.

Additionally, the Veteran has complained of bilateral shooting pain in his thighs or upper legs.  However, the Veteran has never been diagnosed with radiculopathy at any point during the appeal period.  As such, a separate rating for neurological abnormalities is not warranted.  

Back Disability 

The Veteran's back disability has been evaluated at 20 percent disabling for entire appeal period under 38 C.F.R. § 4.71, Diagnostic Code 5237, pertaining to thoracolumbar strain.  The Veteran asserts a higher evaluation is warranted for his back disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis warrants a 20 percent evaluation. 

The Notes (1), (5) and (6) associated with the General Ratings Formula for Diseases and Injuries of the Spine are incorporated by reference from the section above, with the following additions below. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  The normal range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The Veteran underwent a VA examination in January 2012 to evaluate the current severity of his back disability.  His previous diagnosis of musculoligamentous low back pain was continued.  At this examination, the Veteran reported flare-ups that affect the function of his back.  The Veteran's range of motion measurements at this examination were the following: forward flexion was to 80 degrees with pain on motion beginning at 70 degrees; extension was to 20 degrees with pain on motion beginning at 15 degrees; right and left lateral flexion was to 30 degrees bilaterally with pain on motion beginning at 30 degrees bilaterally; right and left lateral rotation was to 25 degrees bilaterally with pain on motion beginning at 25 degrees bilaterally.  The Veteran had a total range of motion of 195 degrees.  The Veteran was able to perform repetitive-use testing with the only change being a 5 degree decrease in his right lateral rotation.  

The examiner did not observe any functional loss or functional impairment of his back upon examination.  There was not localized tenderness or pain to palpitation for joints or soft tissue of the back.  The examiner did not guarding and/or muscle spasms, but this did not result in an abnormal gait or spinal contour.  There was no evidence of guarding or muscles spasms.  Muscle strength testing was normal with no evidence of muscle atrophy.  The examiner performed reflex and sensory testing and the results were normal.  There was no evidence of radicular pain or any other signs of symptoms of radiculopathy.  No neurologic abnormalities were noted and there was no evidence that the Veteran had intervertebral disc syndrome or incapacitating episodes.  The examiner noted that the Veteran used a cane.  

Imaging studies were not performed and there is no diagnosis for arthritis.  The examiner noted the Veteran missed two days of work in the past year caused by his back disability.  The Veteran works as an aircraft mechanic.

The Veteran underwent a VA examination in October 2012 for his back disability.  The Veteran's diagnosis of musculoligamentous low back pain was continued.  The Veteran did not report any incidents of flare-ups that impact the function of the back.  His range of motion measurements at this examination were the following: flexion to 60 degrees with pain on motion beginning at 60 degrees; extension was to 20 degress with pain on motion beginning at 20 degrees; right and left lateral flexion was to 20 degress bilaterally with pain on motion beginning at 20 degrees bilaterally; and right and left lateral rotation was to 15 degrees bilaterally with pain motion beginning at 15 degrees bilaterally.  The Veteran had a total range of motion of 150 degrees.  

The Veteran was able to perform repetitive use testing and there was no objective evidence of any additional limitation in range of motion of his back following this testing.  There was objective evidence of functional loss or functional impairment of the back manifested by less movement than normal and pain on movement.  There was no localized tenderness or pain to palpitation for joint or soft tissue of the thoracolumbar spine.  There was no evidence of guarding or muscles spasms.  Muscle strength testing was normal with no evidence of muscle atrophy.  The examiner performed reflex and sensory testing and the results were normal.  There was no evidence of radicular pain or any other signs of symptoms of radiculopathy.  No neurologic abnormalities were noted and there was no evidence that the Veteran had intervertebral disc syndrome or incapacitating episodes.  

Imaging studies of the thoracolumbar spine were performed and evidence of arthritis was noted.  Specifically, there was multi-level mild degenerative changes with neural foraminal narrowing.  

The examiner noted that the Veteran's back disability has caused him to miss 4 days from work in the past year.  The Veteran has been prescribed oxycodone and morphine to manage his pain.  

The Veteran submitted chiropractic treatment notes from the Bellevue Chiropractic Center for his back and neck.  These notes are described in more detail above.  Overall, these reports note continued improvement of the Veteran's mobility and range of motion with his chiropractic treatments.  

The Veteran was afforded another VA examination in March 2014.  He reported pain, stiffness, achiness, and tightness affecting the midline lumbar region in the paralumbar musculature.  He also described some intermittent numbness and radiculopathy symptoms affecting the anterior aspect of the thighs bilaterally.  He did not report any weakness or loss of coordination to the lower extremities.  He indicated radiculopathy symptoms had been present intermittently for the past 3 years.  He denied surgery but reported steroid injections, medication, massage therapy, heat, TENS unit, stretching, rest and activity limitation.  He indicated he missed about 10 to 11 days work during the past year due to flare-ups of back pain.  Although he explained on days of flare-up he would stay in bed and rest the examiner did not note any doctor prescribed bedrest over the past year.  The Veteran used a brace or binder at work and a cane while at home to assist with mobility.  Range of motion testing reflected flexion to 55 degrees with painful motion beginning at 40 degrees.  Extension was to 20 degrees with painful motion at 10 degrees.  Lateral flexion was 15 degrees on the right with pain at 10 degrees and 20 degrees on the left with pain at 15 degrees.  Right lateral rotation was to 15 degrees with pain at 10 degrees and left lateral rotation was to 20 degrees with pain at 15 degrees.  After repetitive testing flexion was to 45 degrees, and all other ranges of motion were to 15 degrees.  The Veteran had localized tenderness in the midline lumbar region. There was no muscle spasm, guarding resulting in abnormal gait or spinal contour.  Muscle strength was 5/5 throughout and no atrophy was noted.  Reflexes were 2+ at the knees and 1+ at the ankles.  Sensory examination was normal for light touch at the upper anterior thigh, lower leg/ankle and feet/toes but decreased at the thigh/knee.  Straight leg raising test was negative bilaterally.  There were signs and symptoms of radiculopathy.  Specifically there was mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral lower extremities.  The nerve root involved was the L2-L3-L4 root and the severity was mild.  There was no ankylosis of the spine.  No other neurological abnormalities were noted.  

The evidence of record does not warrant a higher evaluation.  The Veteran has good range of motion of his thoracolumbar spine.  At most, his flexion was limited to 40 degrees when factoring the effect of pain.  He does not show any objective evidence of guarding or muscle spasms.  He does have some pain on motion, specifically on flexion and extension but not at any levels which would warrant an increase.  In addition, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the thoracolumbar spine to less than 30 degrees of flexion and does not therefore serve as a basis for an evaluation in excess of 20 percent for manifestations of his back disability.  

While the Veteran has complained of constant pain, there is nothing in the record that suggests the pain results in functional loss akin to flexion limited to less than 30 degrees or reflect favorable ankylosis of the thoracolumbar spine.  In fact, the October 2012 VA examiner performed repetitive testing to assess the functional effect of pain and determined that while there was some additional limitation of motion, it did not result in additional functional loss or functional impairment.  The January 2012 VA examiner concluded that there was no evidence of additional loss of motion after repetition.  The 2014 VA examination noted some additional loss but even then, flexion was limited to 45 degrees.  Accordingly, an increased disability rating based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5237; DeLuca, 8 Vet. App. at 202.

As noted in the introduction, a March 2014 rating decision awarded separate compensable ratings for bilateral lower extremity radiculopathy.  The Veteran has not appealed the evaluation assigned or the effective date of the award.  Thus, as symptomatology associated with the right lower extremity radiculopathy is already contemplated by a separate rating, and therefore, it is not for consideration in this decision.  Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability related to the thoracolumbar spine that would warrant such an evaluation.

The preponderance of the evidence is therefore against an evaluation in excess of 20 percent for his service-connected back disability under the range of motion-based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990). However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.

Additional Considerations 

The Board acknowledges the Veteran's contentions that his service-connected anxiety, neck disability and back disability warrant an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's anxiety, namely panic attacks and depressed mood are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  The same is true for the Veteran's back and neck disability.  His symptoms are limitation of motion and range of motion limited by pain.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board has considered whether remand or referral for consideration of a TDIU is warranted.  In this regard, the record reflects that the Veteran has been in the same form of employment since the military and serves in the same capacity as a civilian.  He currently works at Offutt Air Force Base as an aircraft mechanic.  Therefore, remand for consideration of TDIU under Rice is not warranted in this case.

As a final note, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in December 2011.  The Veteran's claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examination in January 2012 for his mental health.  As well as examinations in January 2012 and October 2012 for his neck and back disabilities.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

Entitlement to an increased evaluation for an anxiety disorder is denied.  

Entitlement to an increased evaluation in excess of 10 percent for a neck disability prior to October 19, 2012 is denied. 

Entitlement to an increased evaluation in excess of 20 percent for a neck disability for the period October 20, 2012 to the present is denied. 

Entitlement to an increased evaluation in excess of 20 percent for a back disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


